Exhibit 10.6 EXECUTION COPY ASSET PURCHASE AGREEMENT for the SALE of TELEVISION STATION WALA, MOBILE, ALABAMA by and among MERCURY NEW HOLDCO, INC. MEDIA GENERAL, INC. and MEREDITH CORPORATION Dated as of August 20, 2014 Table of Contents Page ARTICLE I DEFINITIONS 1 Section 1.1. Definitions ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS 11 Section 2.1. Purchase and Sale of Purchased Assets 11 Section 2.2. Excluded Assets 12 Section 2.3. Assumption of Liabilities 14 Section 2.4. Closing Date 15 Section 2.5. Purchase Price 15 Section 2.6. Determination of Estimated Purchase Price; Payment on Closing Date 15 Section 2.7. Determination of Closing Date Working Capital, EBITDA Value and Purchase Price 16 Section 2.8. Closing Date Deliveries 18 Section 2.9. Further Assurances 18 Section 2.10. Purchase Price Adjustment 19 Section 2.11. Allocation of Purchase Price 19 Section 2.12. Withholding 20 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES 20 Section 3.1. Organization 20 Section 3.2. Authority of the Seller Parties 20 Section 3.3. Financial Statements 22 Section 3.4. Operations Since Balance Sheet Date 22 Section 3.5. No Undisclosed Liabilities 22 Section 3.6. Taxes 22 Section 3.7. All Assets 23 Section 3.8. Governmental Permits; FCC Matters 23 Section 3.9. Real Property; Real Property Lease. 24 Section 3.10. Intellectual Property 25 Section 3.11. Title to Assets 25 Section 3.12. Employees 25 Section 3.13. Employee Relations 26 Section 3.14. Contracts 26 Section 3.15. Status of Contracts 27 Section 3.16 No Violation, Litigation or Regulatory Action 28 Section 3.17. Insurance 28 ii Section 3.18. Employee Plans; ERISA 28 Section 3.19. Environmental Protection 29 Section 3.20. MVPD Matters 29 Section 3.21. No Finder 30 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER 30 Section 4.1. Organization 30 Section 4.2. Authority of the Buyer 30 Section 4.3. Litigation 31 Section 4.4. No Finder 31 Section 4.5. Qualifications as FCC Licensee 32 Section 4.6. Financial Capacity 32 ARTICLE V ACTION PRIOR TO THE CLOSING DATE Section 5.1. Access to the Business 32 Section 5.2. Notification of Certain Matters 33 Section 5.3. FCC Consent; HSR Act Approval; Other Consents and Approvals 33 Section 5.4. Operationsof the Station Prior to the ClosingDate 37 Section 5.5. Public Announcement 39 Section 5.6. Multi-Station Contracts 40 Section 5.7. Interim Reports 41 Section 5.8. Additional Seller Party 41 Section 5.9. Tower Lease 41 ARTICLE VI ADDITIONAL AGREEMENTS 42 Section 6.1. Taxes 42 Section 6.2. Employees; Employee Benefit Plans 43 Section 6.3. Control of Operations Prior to Closing Date 47 Section 6.4. Bulk Transfer Laws 47 Section 6.5. Use of Names 47 ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER PARTIES 47 Section 7.1. No Breach of Covenants and Warranties 47 Section 7.2. No Restraint 48 Section 7.3. Certain Governmental Approvals 48 Section 7.4. Mergers 48 Section 7.5. Deliveries 48 iii ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER 48 Section 8.1. No Breach of Covenants and Warranties 49 Section 8.2. No Restraint 49 Section 8.3. Certain Governmental Approvals 49 Section 8.4. Mergers 49 Section 8.5. Closing Deliveries 49 Section 8.6. Consents 49 Section 8.7. Conduct of LIN and its Affiliates 49 ARTICLE IX INDEMNIFICATION 50 Section 9.1. Indemnification by the Seller Parties 50 Section 9.2. Indemnification by the Buyer 51 Section 9.3. Notice of Claims; Determination of Amount 52 Section 9.4. Third Person Claims 52 Section 9.5. Limitations; Exclusive Remedies 54 Section 9.6. No Special Damages; Mitigation 55 Section 9.7. Treatment of Indemnity Benefits 55 ARTICLE X TERMINATION 55 Section 10.1. Termination 55 Section 10.2. Withdrawal of Certain Filings 57 ARTICLE XI GENERAL PROVISIONS 57 Section 11.1. Survival of Representations, Warranties and Obligations 57 Section 11.2. Confidential Nature of Information 57 Section 11.3. Governing Law 58 Section 11.4. Exclusive Jurisdiction; Court Proceedings 58 Section 11.5. Notices 58 Section 11.6. Successors and Assigns; Third Party Beneficiaries 59 Section 11.7. Access to Records after Closing 59 Section 11.8. Entire Agreement; Amendments 60 Section 11.9. Interpretation 60 Section 11.10. Waivers 61 Section 11.11. Expenses 61 Section 11.12. Partial Invalidity 61 Section 11.13. Execution in Counterparts 61 Section 11.14. Disclaimer of Warranties 61 Section 11.15. WAIVER OF JURY TRIAL 62 Section 11.16. Specific Performance 62 iv EXHIBITS Exhibit A - EBITDA Exhibit B -Form of Bill of Sale and Assignment and Assumption Agreement Exhibit C - Form of Assignment of Seller FCC Authorizations Exhibit D Form of Transition Services Agreement v ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT , dated as of August 20, 2014 (this “ Agreement ”), by and among (i) Mercury New Holdco, Inc., a Virginia corporation (“ New Media General ”), (ii) Media General, Inc., a Virginia corporation (“ Media General ” and together with New Media General, each a “ Seller Party ” and collectively, the “ Seller Parties ”), on the one hand, and (iii) Meredith Corporation, an Iowa corporation (the “ Buyer ”), on the other hand . W I T N E S S E T H : WHEREAS , LIN, New Media General and Media General are among the parties to the Merger Agreement (as hereinafter defined), pursuant to which Media General and LIN Media LLC, a Delaware limited liability company (“
